Citation Nr: 1127523	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  11-09 050	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas



THE ISSUE

Entitlement to payment or reimbursement for private medical expenses incurred at Texoma Medical Center from July 16, 2010, to July 21, 2010. 



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1984 to February 1988.  He died in October 2010.  The appellant is Texoma Medical Center, from which medical treatment was rendered. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from several determinations from Department of Veterans Affairs Medical Center (VAMC) in Dallas, Texas, that denied the benefits sought on appeal.  The appellant appealed those determinations and the case was referred to the Board for appellate review.  

While the claims file appears to be lacking several pertinent documents, including the letters sent by the VAMC to the appellant denying payment, the Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Notably, the record does include a July 2010 claim for reimbursement, a September 2010 Notice of Disagreement (NOD), a February 2011 Statement of the Case (SOC) and a March 2011 Substantive Appeal (VA Form 9)  Additional documentation supports a finding that the claim is properly before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  In its March 2011 Substantive Appeal (VA Form 9) the appellant requested a hearing before a Veterans Law Judge at a local VA office.  A Travel Board hearing was not scheduled prior to certification.  Accordingly, a Travel Board hearing must be scheduled.  38 C.F.R. §§ 3.103(a), 19.9, 19.25, 20.704 (2010).  The RO/AMC should notify the appellant of the date, time and location of their hearing, and be advised that they must arrange for a representative to be present.  

The case is REMANDED for the following action:

The RO/AMC should schedule the appellant for a Travel Board hearing before a Veterans Law Judge.  The appellant should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  Thereafter, the case should be returned to the Board for appropriate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

